Case: 16-51232      Document: 00514181472         Page: 1    Date Filed: 10/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 16-51232                                 FILED
                                  Summary Calendar                         October 3, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIO ALBERTO ARAGON-PINELA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:16-CR-45-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mario Alberto Aragon-Pinela was charged with possession with intent to
distribute more than 50 kilograms of marijuana. Aragon-Pinela moved to
suppress evidence obtained from a warrantless stop of his vehicle by Border
Patrol agents. Following a hearing, the district court denied the motion to
suppress. Aragon-Pinela waived his right to a jury trial, reserved his right to
appeal the denial of his motion to suppress, and proceeded to a bench trial on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51232     Document: 00514181472    Page: 2   Date Filed: 10/03/2017


                                 No. 16-51232

stipulated facts. The district court found Aragon-Pinela guilty as charged. The
district court adopted the Presentence Report, which gave Aragon-Pinela a
two-level reduction for his acceptance of responsibility, pursuant to U.S.S.G.
§ 3E1.1(a), and sentenced Aragon-Pinela to a 27-month term of imprisonment
and a three-year term of supervised release.
      Aragon-Pinela argues that the district court erred when it denied his
motion to suppress. He argues that the investigatory stop of his vehicle was
not based on reasonable suspicion as required by the Fourth Amendment.
      In reviewing the denial of a motion to suppress evidence, this court
reviews the constitutionality of the stop, including whether there was
reasonable suspicion, de novo. United States v. Rodriguez, 564 F.3d 735, 734
(5th Cir. 2009). Factual findings are reviewed for clear error. United States v.
Garcia, 604 F.3d 186, 190 (5th Cir. 2010).
      The totality of the circumstances support the district court’s
determination that the agents had reasonable suspicion to stop Aragon-
Pinela’s vehicle.    The proximity to the border favors reasonable suspicion
because although Aragon-Pinela’s vehicle was stopped more than 200 miles
from the border, the agents performed a lane check on Aragon-Pinela’s vehicle
and knew that the vehicle had crossed the United States-Mexico border that
morning. See United States v. Jacquinot, 258 F.3d 423, 428 (5th Cir. 2001);
United States v. Inocencio, 40 F.3d 716, 722 n.6 (5th Cir. 1994).           The
characteristics of the area, usual traffic patterns of the road, the agent’s
experience, and information about recent illegal trafficking of aliens or
narcotics in the area also support reasonable suspicion.      The agents who
stopped Aragon-Pinela’s vehicle had a combined border patrol experience of 33
years and had made numerous seizures of contraband in the area of the stop.
See United States v. Ramirez, 839 F.3d 437, 440 (5th Cir. 2016) (stating that



                                       2
      Case: 16-51232   Document: 00514181472     Page: 3   Date Filed: 10/03/2017


                                  No. 16-51232

experience is entitled to “significant weight”); Jacquinot, 258 F.3d at 429;
United States v. Chavez-Chavez, 205 F.3d 145, 149 (5th Cir. 2000); see also
United States v. Cervantes, 797 F.3d 326, 336-37 (5th Cir. 2015). Lastly,
Aragon-Pinela’s driving behavior, when viewed in combination with the
aforementioned factors, supports a determination of reasonable suspicion.
Cervantes, 797 F.3d at 333-34. Accordingly, the district court did not err in
denying Aragon-Pinela’s motion to suppress. See Cervantes, 797 F.3d at 328-
39.
       Aragon-Pinela also argues that the district court erred when it allowed
the government to withhold its U.S.S.G. § 3E1.1(b) motion for a third-point
reduction for acceptance of responsibility on the ground that Aragon-Pinela
refused to waive his appellate rights. A district court’s legal interpretations of
the Sentencing Guidelines are reviewed de novo and its factual findings for
clear error. United States v. Silva, 865 F.3d 238, 244 (5th Cir. 2017).
       Section 3E1.1(a) provides that if a “defendant clearly demonstrates
acceptance of responsibility for his offense, decrease the offense level by 2
levels.” Section 3E1.1(b) provides that the offense level may be reduced an
additional level if the offense level prior to an acceptance of responsibility
reduction is 16 or more and if the government moves for such a reduction and
represents that the defendant “has assisted authorities in the investigation or
prosecution of his own misconduct by timely notifying authorities of his
intention to enter a plea of guilty, thereby permitting the government to avoid
preparing for trial and permitting the government and the court to allocate
their resources efficiently.”
       A review of the record reveals that the Government had valid reasons for
not filing a § 3E1.1(b) motion, which included that Aragon-Pinela’s case was
delayed and rescheduled “for quite a period of time,” that Aragon-Pinela’s case



                                        3
    Case: 16-51232   Document: 00514181472       Page: 4   Date Filed: 10/03/2017


                                No. 16-51232

came close to the trial date, and that Aragon-Pinela chose not to debrief. The
district court did not erred when it allowed the government to withhold its
§ 3E1.1(b) motion. See Silva, 865 F.3d at 238.
      AFFIRMED.




                                      4